Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about January 28, 1997, adjudicating appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute criminal possession of a controlled substance in the fifth degree, and placing him with the New York State Division for Youth for a period of up to 3 years, with 6 months in a secure facility followed by 1 year in a limited secure facility, unanimously affirmed, without costs.
In determining that restrictive placement was warranted, the court set forth, on the record, specific findings of fact pursuant to Family Court Act § 353.5 based on all the appropriate considerations (see, Matter of David B., 186 AD2d 352). The order of disposition "reflects an appropriate balancing of the needs of appellant and the safety of the community.” (Matter of Edward B., 170 AD2d 270, 271.) Concur—Murphy, P. J., Milonas, Tom, Andrias and Colabella, JJ.